Citation Nr: 1141144	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  06-25 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as being secondary to herbicide exposure.

2.  Entitlement to an increased disability rating for lumbar strain with degenerative disc disease, rated as 20 percent disabling prior to March 9, 2010.

3.  Entitlement to an increased disability rating for lumbar strain with degenerative disc disease, rated as 40 percent disabling from March 9, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for diabetes mellitus, type II and for right and left knee disorders, and also denied increased disability ratings for lumbar strain with degenerative disc disease and residuals of lacerations of the second, third, and fourth fingers of the left hand.  The claims file was subsequently transferred to the RO in Wilmington, Delaware for further handling.

Subsequent to the January 2005 rating decision, the Veteran filed a timely Notice of Disagreement in which he expressed disagreement with the RO's denial of the aforementioned claims.  A Statement of the Case was mailed to the Veteran in August 2006 and a timely substantive appeal was received from the Veteran later that month.

In November 2009, the Board denied the Veteran's claim for an increased rating for residuals of lacerations on the left hand.  The remaining issues on appeal were remanded for further development, to include providing the Veteran with additional notice of the information required to substantiate his claims; efforts to obtain the Veteran's service personnel records; obtaining any additional treatment records identified by the Veteran; scheduling a new VA examination of the Veteran's low back and knees; and readjudication of the outstanding issues on appeal.

Further development in accordance with the Board's appeal was performed by the RO.  A November 2010 Statement of the Case continued VA's denial of service connection for diabetes mellitus, type II.  A December 2010 rating decision granted the Veteran's claims of service connection for right and left knee disorders, as well as an increased disability rating of 40 percent for lumbar strain with degenerative disc disease, effective from March 9, 2010.

In view of the foregoing procedural history, the issues of service connection for the Veteran's right and left knee disorders are no longer in an appellate status before the Board.  The Veteran's claim of service connection for diabetes mellitus, type II remains on appeal before the Board.  Insofar as the increased ratings claims for the Veteran's lumbar spine disability, the Board notes that when a veteran seeks an increased evaluation, it is generally presumed that the veteran is seeking the maximum benefit allowed by law, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Notwithstanding the staged increased disability rating for the Veteran's lumbar disability provided in the December 2010 rating decision, the Veteran's appeal remains ongoing as to both staged periods.

The Board finds that the development action directed in its November 2009 remand has been performed, and is prepared to proceed with its consideration of this appeal.


FINDINGS OF FACT

1.  It is not shown that the Veteran served in the Republic of Vietnam or was otherwise exposed to an herbicide during service. 

2.  Diabetes mellitus was first diagnosed many years after service, and there is no persuasive medical evidence or opinion of a medical relationship, or nexus, between diabetes mellitus and service.

3.  For the period prior to March 9, 2010, the Veteran's lumbar strain with degenerative disc disease was manifested by thoracolumbar forward flexion to 45 degrees; but was not productive of an abnormal gait, abnormal spine contour, vertebral fracture, or ankylosis of the spine.

4.  Beginning on March 9, 2010, the Veteran's lumbar strain with degenerative disc disease has been manifested by thoracolumbar forward flexion to 20 degrees, but has not been productive of any ankylosis of the spine.

5.  The Veteran was not prescribed bed rest by any of his treating physicians at any time relevant to this appeal.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active service, nor may in-service incurrence be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  For the period prior to March 9, 2010, the criteria for a disability rating in excess of 20 percent for lumbar strain with degenerative disc disease have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71, Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5242, 5243 (2011).

3.  For the period from March 9, 2010, the criteria for a disability rating in excess of 40 percent for lumbar strain with degenerative disc disease have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, Diagnostic Codes 5235-5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A letter mailed to the Veteran in September 2003 notified him of the information and evidence needed to substantiate his claims of service connection for diabetes mellitus, type II and for an increased disability rating for his lumbar spine disability.  The letter did not, however, include information that a disability rating and an effective date are assigned if his disability is determined to be service-connected, and hence, was not consistent with the notice requirements provided under Dingess.   Nonetheless, consistent with the Board's November 2009 remand, new notice was provided to the Veteran in January 2010.  This notice advised the Veteran again as to the information and evidence necessary for substantiating his claims, and moreover, provided the Veteran with notice required under Dingess.  Also consistent with the Board's remand, the new notice also informed the Veteran as to the pre-revised criteria governing spine disorders which existed prior to September 26, 2003.  The issues on appeal were then readjudicated in a November 2010 Supplemental Statement of the Case.  Hence, while some of the notice was provided after the initial rating actions on appeal, the Veteran is not shown to be prejudiced by the timing of the compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as in a statement of the case (SOC) or an SSOC, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's complete service treatment records and identified and pertinent VA and private treatment records have been associated with the claims file.  As noted in its November 2009 remand, the Board is cognizant that the Veteran's complete U.S. Air Force service personnel records are not available.  In this regard, the Board notes that despite exhaustive efforts by VA to locate those records through various agencies, to include the National Archives and Records Administration, National Personnel Records Center, and Records Management Center, VA has been advised by those agencies that the Veteran's Air Force personnel records are not available.  Such efforts have been documented in the claims file.

The Veteran was also afforded a VA examination to determine the severity of his lumbar spine disability in October 2004 and March 2010.  The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his diabetes mellitus, type II.  Nonetheless, the Board finds that the scheduling of such an examination is not warranted in this case given the absence of evidence showing any actual or presumed in-service exposure to herbicides and the absence of competent and credible evidence showing a relationship between the Veteran's diabetes mellitus, type II and his active duty service.  38 C.F.R. § 3.159(c)(4).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection Analysis

A.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection can also be granted for certain diseases, including diabetes mellitus, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§  1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

Also, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, to include diabetes mellitus, type 2, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The Federal Circuit, in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008), upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam. 

The January 2010 and June 2010 VA Compensation and Pension (C&P) Bulletin provided a list of naval vessels operating in the waters of Vietnam. The lists included vessels that operated primarily or exclusively on the inland "brown water " waterways of Vietnam as well as large "blue water" vessels that operated temporarily on the inland waterways or docked to the shore.  If evidence places a Veteran on one of these vessels at the time of inland waterway operations, the Veteran is eligible for the presumption of herbicide exposure.  In the case of a ship with confirmed docking to the shore, the Veteran must also provide a statement that he went ashore to be eligible for the presumption.  Nonetheless, the evidence in the claims file does not reflect any such service by the Veteran.

Notwithstanding the presumptions under 38 C.F.R. §§ 3.307 and 3.309, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116 and 38 C.F.R. § 3.303.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

B.  Veteran's Contentions

In his April 2003 claim, the Veteran generally asserted that his diabetes mellitus, type II had been incurred as a result of in-service herbicide exposure.  In his January 2005 Notice of Disagreement, he elaborated that while he was stationed at Tachikawa Air Base, Japan, he flew aircraft on mail delivery runs into the Republic of Vietnam every other day.

C.  Analysis

After a careful and thorough review of the evidence in the record, the Board finds that the Veteran is not entitled to service connection for diabetes mellitus, type II, either as secondary to in-service herbicide exposure or as being directly related to an injury or illness incurred during active duty service.

Post-service VA treatment records show that the Veteran was initially diagnosed with diabetes mellitus, type II in April 2000, approximately 16 years after the Veteran was separated from service.  Given the length of time that passed between the Veteran's separation from service and diagnosis, the Veteran's diabetes mellitus cannot be presumed to have been incurred during service pursuant to 38 C.F.R. §§ 3.307 and 3.309(a).

Although subsequent VA treatment records through July 2006 and private treatment records from Dr. D.S.S. show that the Veteran has been followed for management and treatment of his diabetes mellitus, there are no opinions contained in those records which establish any relationship between the Veteran's diabetes mellitus and his active duty service.  Similarly, the Veteran's service treatment records, which encompass the Veteran's entire period of active duty service, does not reflect any treatment or diagnosis of diabetes mellitus during service, nor is there any mention of herbicide exposure.  Blood tests performed over the course of the Veteran's service revealed that the Veteran's glucose level was within normal limits.

Notwithstanding the Veteran's contention that he flew mail delivery missions into Vietnam, there is no evidence in the claims file that adequately supports such an assertion.  Consistent with the Veteran's contentions, his DD Form 214 for service from June 1966 to February 1970 reflects one year and nine months of foreign service and also shows that he served as an airman for the United States Air Force Pacific Postal and Courier Region.  Nonetheless, there is no indication on the DD Form 214 that the Veteran ever performed mail delivery flights into Vietnam or participated in any other service in Vietnam.  Service treatment records reflect that the Veteran received medical treatment and physical examinations at Tachikawa Air Base from 1968 to 1970.  However, there is no mention in those records as to any service in Vietnam, nor are there any treatment records which reflect in-service medical treatment received by the Veteran in Vietnam.  A December 1973 service treatment record contains a report by the Veteran that he served in Vietnam in 1967, where he sustained cuts and shrapnel wounds to the area around his right eye.  Nonetheless, the service treatment records from that time frame, which include periodic optometric examination reports, do not reflect the occurrence or treatment of such an injury.

The only evidence in support of the Veteran's claim of service in Vietnam are his own assertions.  In addressing lay evidence and determining what probative value, if any, may be assigned to it, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted") of the lay evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).
Certainly, the Veteran is competent to recall events and circumstances from his active duty service; in this case, his purported service in Vietnam.  Nonetheless, the Board does not find the Veteran's assertions of Vietnam service to be credible.  In weighing credibility, VA may consider such factors as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  In this case, the credibility of the Veteran's assertions of service in Vietnam are undermined by the absence of any evidence in the claims file which would even tend to corroborate his assertions.  Under the circumstances, the Board affords no probative weight to the Veteran's assertions that he served in Vietnam.

As discussed above, the Board notes that service personnel records from the Veteran's service at Tachikawa Air Base are not associated in the claims file.  In instances where service records are presumed to have been destroyed while in government custody, VA is under a heightened obligation to explain its findings and to carefully consider application of the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In such instances, the law does not lower the legal standard for proving a case of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Similarly, the law does not establish a higher benefit-of-the-doubt standard, but rather heightens the duty of the Board to consider its application, to assist the claimant in developing his claim, and to explain its decision when the service records have been presumably destroyed.  Ussery v. Brown, 8 Vet. App. 64 (1995).  As discussed above, despite exhaustive efforts by VA to locate the Veteran's complete service personnel file through multiple departments and agencies, it has learned that the Veteran's service personnel records from his service at Tachikawa Air Base cannot be located and are not available.  Although the Board has considered application of the benefit-of-the-doubt doctrine in this case, that doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

Overall, the evidence does not show that the Veteran's diabetes mellitus, which was diagnosed more than one year after his separation from service, was incurred during his active duty service, nor does it show that it is related to in-service herbicide exposure or to any other injury or illness incurred during service.  The evidence also does not show that the Veteran served in Vietnam, and hence, the Board cannot presume that the Veteran was exposed to herbicides during service.  Accordingly, this claim must be denied.

III.  Increased Rating Analysis

A.  General Rating Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Veteran's claim in this case was received by VA in April 2003, the Board's relevant focus is upon the evidence concerning the severity of his disabilities from April 2002 to the present.

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).




B.  Disability Rating Prior to March 9, 2010

The Veteran's lumbosacral spine disability has been assigned a 20 percent disability rating prior to March 9, 2010, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243. 

During the pendency of this appeal, the criteria for evaluating spine disorders have been substantially revised.  These revisions took place in two phases.

For the period through September 22, 2002, under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), a 10 percent evaluation was warranted for mild intervertebral disc syndrome.  A 20 percent evaluation was in order for moderate intervertebral disc syndrome, with recurring attacks.  A 40 percent evaluation contemplated severe intervertebral disc syndrome, characterized by recurrent attacks with intermittent relief.  A 60 percent evaluation was warranted for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy which characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  Under Diagnostic Code 5292, moderate limitation of lumbar motion warranted a 20 percent disability rating.  A 40 percent disability rating was assigned for severe limitation of lumbar motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Effective from September 23, 2002, VA amended the rating schedule for evaluating intervertebral disc syndrome set out in Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now codified at 38 C.F.R. § 4.71a.  Under these rating criteria (renumbered as Diagnostic Code 5243 after September 2003) the evaluation of intervertebral disc syndrome (preoperatively or postoperatively) is to be made either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. When rating based on incapacitating episodes, if there are incapacitating episodes having a total duration of at least one week but less than two week during the past 12 months, a minimum 10 percent rating is warranted. If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted. If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted. If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted. 

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now Diagnostic Code 5243), effective September 23, 2002, provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now Diagnostic Code 5243), effective September 23, 2002, provides that when rating on the basis of chronic manifestations, the orthopedic disabilities will be rated under the most appropriate orthopedic diagnostic code or codes and the evaluation of neurologic disabilities will be done separately using the most appropriate neurologic diagnostic code or codes. 

Finally, effective September 26, 2003, additional substantive changes were made to the criteria for evaluating spine disorders. See 68 Fed. Reg. 51454-51458 (August 27, 2003).  These later revisions provide a general new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness. Additionally, associated neurological abnormalities (e.g., bowel or bladder impairment) are now for evaluation separately.  These changes are listed under Diagnostic Codes 5235-5243.  Under these new regulations, intervertebral disc syndrome (IVDS), renumbered as Diagnostic Code 5243, may be evaluated under this new general rating formula after September 2003 or under the rating criteria for incapacitating episodes made effective September 23, 2002, as set forth above. 

The new General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease:

a 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater that 60 degrees but not greater that 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

a 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater that 30 degrees but not greater that 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

a 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine;

a 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine; and

a 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.

For VA compensation purposes, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.
The criteria under the general spine formula contemplate symptoms such as pain, stiffness, aching, etc. where such symptoms are shown in the record.  Thus, evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  68 Fed. Reg. 51,455 (Aug. 27, 2003).  As discussed above, a separate disability rating has already been assigned for radiculopathy affecting the Veteran's left lower extremity, and neither the effective date for this additional rating nor the disability rating assigned is at issue in this appeal.

In this case, post-service VA and private treatment records from 1998 through 2007 reflect complaints of chronic back pain.  VA medical center x-rays of the lumbar spine, taken in April 2000 showed mild degenerative joint disease of the lumbosacral bodies, but no other abnormality.

At an October 2004 VA spine examination, the Veteran reported back pain since 1968 and that he had previously been he was confined to a wheelchair in 1981 due to back pain.  An examination of the spine did not reveal any swelling, spasm, or deformity of the spine.  Demonstrated thoracolumbar range of motion included forward flexion to 45 degrees, backward extension to 15 degrees, lateral flexion to 15 degrees to both sides, and lateral rotation to 10 degrees on both sides.  All thoracolumbar motion was accompanied by reported pain.  The Veteran also reported discomfort in his back after excessive use, but it is unclear from the report as to whether Veteran was asked to perform repetitive motion, nor is there any indication as to whether the Veteran's motion was productive of further loss of function due to pain, fatigue, or incoordination.  Neurologically, the Veteran reported that his back pain was radiating into his legs; however, a neurological examination revealed normal deep tendon reflexes and normal sensation to vibration and sharp touch in the lower extremities.

Consistent with the prior April 2000 lumbar spine x-rays, an April 2007 MRI of the lumbar spine revealed degenerative disc disease at L4-5 and L5-S1 with early anterior osteophytes at multiple levels.  No other abnormalities of the spine are noted in the MRI report.

A repeat MRI of the lumbar spine, performed three months later in July 2007, revealed disc protrusion and facet arthrosis that was productive of moderate canal and foraminal narrowing at L4-5 and moderate foraminal narrowing at L5-S1.  Although the study was questionable for a possible marrow space abnormality at the L4 vertebral body, further examination and study in August 2007 ruled out such an abnormality.  Overall, the bones of the lumbar spine were interpreted as having a normal signal without signs of infiltrating marrow space or any other acute or active bony abnormality.

The claim for an increase in the rating assigned for the service-connected low back disability was received in April 2003. Under the version of the code that existed prior to September 23, 2002, the Board finds that the Veteran is not entitled to a disability rating higher than 20 percent, pursuant to Diagnostic Code 5292.  In this regard, the Board notes that the evidence does not show the existence of IVDS, nor is there evidence of any ankylosis of the thoracolumbar spine.  Range of motion shown by the Veteran at his October 2004 VA examination is consistent with moderate, but not severe, loss of lumbar motion.  Although the Board acknowledges that the thoracolumbar motion was productive of pain and discomfort, it nonetheless finds that the Veteran's motion, even after taking reported pain into consideration, is commensurate with severe loss of lumbar motion given the extent of motion produced by the Veteran.  Additionally, there is no evidence that he had pain, excess fatigability, incoordination, and weakness that would result in symptomatology more closely approximating severe loss of motion.   See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.71a.

The Veteran is also not entitled to a disability rating higher than 20 percent under the revised version of the rating criteria as of September 26, 2003.  As noted above, there is no evidence that the Veteran's spine disorder has resulted in IVDS or any ankylosis.  Thoracolumbar motion demonstrated by the Veteran at his October 2004 VA examination included forward flexion that was well in excess of 30 degrees.  Once again, despite the Veteran's reported pain with motion, the extent of motion shown by the Veteran does not suggest loss of motion to 30 degrees or less even after taking the reported pain into consideration.  As also noted, there was no evidence that he had pain, excess fatigability, incoordination, and weakness that would result in symptomatology more closely approximating severe loss of motion.
Moreover, the Board notes that there is no evidence of any neurological deficit that is attributable to the Veteran's lumbar disability.  A neurological examination performed at the October 2004 VA examination revealed essentially normal neurological findings.  Moreover, no neurological deficits are noted in the Veteran's relevant VA or private treatment records.  Therefore, the Board concludes that the Veteran did not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994).

Overall, the evidence does not support a disability rating in excess of 20 percent for the Veteran's lumbar strain with degenerative disc disease for the period prior to March 9, 2010.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

C.  Disability Rating From March 9, 2010

Effective from March 9, 2010, the Veteran's lumbar strain with degenerative disc disease has been rated as being 40 percent disabling pursuant to the intervertebral disc syndrome formula under DC 5243.  The criteria under DC 5243 are discussed in full above.  The Board again observes that may also be rated under the general spine formula if doing so will result in a higher disability rating for the Veteran.  The criteria under the general spine formula are also discussed fully in the preceding section.

The only evidence that is relevant to the state of the Veteran's disability for the period beginning on March 9, 2010 is the Veteran's VA examination report from that date.  After a review of the corresponding VA examination report, the Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent on or after March 9, 2010.

The March 2010 VA examination report documents reported chronic low back pain.  The Veteran stated that he was ambulating with a cane, but attributed this to his bilateral knee disorders.  He denied having any radicular pain into the lower extremities.  Functionally, he reported difficulties with walking, pushing, and pulling and stated that he lived in a one story home due to difficulty going up and down stairs.  He reported that he was otherwise independent in his activities of daily living.  On examination, the Veteran was able to produce thoracolumbar motion which included forward flexion to 20 degrees, backward extension to 10 degrees, lateral rotation to 20 degrees to both sides, and lateral flexion to 15 degrees to both sides.  Three repetitions of thoracolumbar motion did not produce any change in motion and no additional functional loss was noted due to pain, fatigue, weakness, or incoordination.  A neurological examination did not reveal any atrophy or abnormal sensory findings.  Deep tendon reflexes were symmetrical with normal ankle reflexes.

In view of the foregoing, the Veteran is not entitled to a disability rating in excess of 40 percent under the general spine formula for the period from March 9, 2010.  The limited thoracolumbar forward flexion shown by the Veteran at his July 2010 VA examination warrants a disability rating of 40 percent; however, no higher disability rating may be assigned under the general spine formula on the basis of loss of thoracolumbar motion alone.  Rather, in order for the Veteran to be awarded a disability rating higher than 40 percent under the general spine formula, the evidence must show the presence of spinal ankylosis.  

In that regard, the evidence simply does not show any ankylosis of the lumbar spine.  In fact, the aforementioned range of findings do not demonstrate that the joint was immobile or fixed in place.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990).  In the absence of any evidence showing ankylosis, the Veteran is not entitled to a higher schedular disability rating for the period from March 9, 2010. 

The Board also finds that a separate disability rating for neurological manifestations of the Veteran's lumbar spine disability is not warranted because the objective medical evidence does not demonstrate any neurological disability.  In that regard, the medical evidence does not identify any separate neurological findings or disability that is not already contemplated under the discussed pertinent criteria.  See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions, and the March 2010 VA examiner commented that repetitive motion tests were not productive of further functional loss due to pain, fatigue, weakness, or incoordination.

Therefore, the Board finds that the preponderance of the evidence is against an increased evaluation for the Veteran's lumbar spine disability on or after March 9, 2010.  38 C.F.R. §§ 4.3, 4.7.

D.  Further Staged Ratings

The Board has also considered whether further "staged" disability ratings are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for further staged disability ratings in this case.


E.  Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.

The Board also observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."   The record does not show that the Veteran has required frequent hospitalizations for his lumbar spine disability, and there is nothing in the record to indicate that the Veteran's disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).
 
Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spine disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.


ORDER

Entitlement to service connection for diabetes mellitus, type II, claimed as being secondary to herbicide exposure, is denied.

Entitlement to an increased disability rating for lumbar strain with degenerative disc disease, rated as 20 percent disabling prior to March 9, 2010, is denied.

Entitlement to an increased disability rating for lumbar strain with degenerative disc disease, rated as 40 percent disabling from March 9, 2010, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


